                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Lino K.,
                                                    Civil No. 19-cv-0419 (MJD/HB)
                     Petitioner,

v.
                                                       ORDER ON REPORT
Kirstjen Nielsen, Secretary Homeland                 AND RECOMMENDATION
Security; Matthew Whitaker, Acting U.S.
Attorney General; Peter Berg, ICE Field Office
Director; Joel Brott, Sherburne County
Sherriff,

                     Respondents.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed

to the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation [Docket No. 8] is ADOPTED;
              and
       2.     Lino K.’s Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241
              [Doc. No. 1] is DISMISSED AS MOOT.
       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: December 11, 2019                 s/ Michael J. Davis
                                         MICHAEL J. DAVIS
                                         United States District Judge
